IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                        DIVISION ONE

STATE OF WASHINGTON,                            No. 68312-8-1                      0
                                                                                              C/5C-

                                                                                   OJ         ;^;t:
                                                                                   C_         fTl    •
             Respondent,                                                           C-
                                                                                   'Z-
                                                                                              _<=>
                                                                                              ir; *Ti
                                                                                    1           1 •^-,
                                                                                       c/j
      v.                                                                                      2>T3
                                                                                              corn
                                                                                       _j£.   zt.'-'
AMY S. SONG,                                    UNPUBLISHED OPINION

             Appellant.                         FILED: June 3, 2013                    or-




      Verellen, J. — Amy Song appeals her conviction for one count of second degree

theft and one count of second degree malicious mischief. She argues that insufficient

evidence supported the malicious mischief, and that she received ineffective assistance

of counsel when her trial counsel did not argue that the two offenses constituted the

same criminal conduct for purposes of sentencing. Neither argument is persuasive.

We affirm.

                                         FACTS

      Song entered a clothing store carrying a large, empty duffel bag. An employee

helped Song take items from the racks to a dressing room. Every item of merchandise

in the store had a security tag with an electronic sensor. No items of merchandise and

no loose security tags were in the dressing room before Song entered. A special device

is required to remove the tags, which make a clicking sound when removed.
No. 68312-8-1/2


      Song remained in the dressing room for two hours. An employee heard clicking

sounds coming from the dressing room. Song emerged from the dressing room with

her duffel bag full. She left the store without paying and went to her car.

       Employees entered the dressing room and found many items were gone and

others were damaged. They found loose security tags on the dressing room floor and in

the pockets of a coat. The employees called police.

      Song returned to the store carrying her duffel bag, now empty. She was upset to

find that the employees had cleared out the items from the dressing room, and asked

that the items be brought back. She reentered the dressing room.

        Sergeant Johnson of the Tukwila Police Department arrived. He saw items

bearing the store's logo in plain view in the back seat of Song's car. Sergeant Johnson

entered the store, and asked Song to come out of the dressing room. When she

emerged, he arrested her. Employees subsequently identified items in Song's car as

merchandise removed from the store.

       Song was charged with second degree theft and second degree malicious

mischief. A jury found her guilty as charged.

       Song appeals.

                                      DISCUSSION

                                    Sufficient Evidence

       Song asserts that insufficient evidence was presented for a rational juror to find

her guilty of second degree malicious mischief.1 Her argument is not persuasive.


       1The sufficiency of the evidence is an issue of constitutional magnitude, which a
defendant may raise for the first time on appeal. State v. Alvarez, 128 Wn.2d 1,10, 904
P.2d 754 (1995).
No. 68312-8-1/3


      A challenge to the sufficiency of evidence admits the truth of the State's evidence

and all reasonable inferences that can be drawn therefrom.2 We review a claim of

insufficiency of the evidence to determine whether, "viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt."3

      As charged, the relevant statute provides:

              (1) A person is guilty of malicious mischief in the second degree if
       he or she knowingly and maliciously:

             (a) Causes physical damage to the property of another in an
      amount exceeding seven hundred fifty dollars.[4]
Under this statute, to constitute malicious mischief, the defendant must act knowingly

and with malice.5 A person acts knowingly if she is aware offacts or circumstances or
results described as a crime.6 "Malice" means "an evil intent, wish, or design to vex,

annoy, or injure another person" and may be inferred from an act done in willful

disregard of another's rights or an act wrongfully done without justcause or excuse.7
      The evidence at trial amply supports a reasonable juror's conclusion that Song

acted with the requisite knowledge and malice in destroying the clothing. The very act

of damaging the clothing, including ripping a garment, is sufficient evidence from which

a jury could reasonably infer malice, separate from the intent to steal. A reasonable



      2 State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068 (1992).
      3 Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).
      4RCW9A.48.080(1)(a).
       5 RCW 9A.48.080.
       6RCW9A.08.010(1)(b)(i).
       7 RCW 9A.04.110(12).
No. 68312-8-1/4


juror could readily conclude that the damage was done in willful disregard of the store's

rights, or wrongfully done without just cause or excuse. This evidence was sufficient to

support the jury's verdict finding the defendant guilty of second degree malicious

mischief.


                             Effective Assistance of Counsel

      Song contends that defense counsel rendered ineffective assistance by failing to

argue that the two offenses constituted the same criminal conduct for purposes of

calculating her offender score. To prevail, Song must show that counsel's performance

was deficient and that she was thereby prejudiced.8 Counsel's performance is deficient
when it falls below an objective standard of reasonableness.

      A sentencing court calculates the offender score by adding current offenses and

prior convictions.9 The offender score for each current offense includes all other current

offenses unless the trial court finds "that some or all of the current offenses encompass

the same criminal conduct."10 Where the court makes such a finding, those current
offenses are counted as one crime for sentencing purposes.11
      Offenses constitute the same criminal conduct if they are (1) committed with the

same criminal intent, (2) committed at the same time and place, and (3) involve the

same victim.12 In determining whether multiple crimes constitute the same criminal


      8State v. Thomas, 109 Wn.2d 222, 225-26, 743 P.2d 816 (1987) (quoting
Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)).
      9RCW9.94A.589(1)(a).
      10RCW9.94A.589(1)(a).
      11 RCW9.94A.589(1)(a).
      12 RCW 9.94A.589(1)(a); State v. Vike, 125 Wn.2d 407, 410, 885 P.2d 824
(1994).
No. 68312-8-1/5


conduct, courts consider "how intimately related the crimes committed are," "whether,

between the crimes charged, there was any substantial change in the nature of the

criminal objective," and "whether one crime furthered the other."13
      Song argues that "the only issue is whether Ms. Song's intent was the same" for

the malicious mischief conviction and the theft conviction.14 The underlying criminal

statutes require a different intent for second degree malicious mischief and second

degree theft.15 Second degree theft requires intent to deprive another of property.16 By
contrast, the intent necessary for a malicious mischief conviction is to "knowingly and

maliciously" cause damage to the property of another.17 Malice is defined as "an evil
intent, wish, or design to vex, annoy, or injure another person."18
      Viewed objectively, the criminal intent to damage is different from the criminal

intent to possess. One of the items Song damaged was a silk dress. Witness Victoria

Hill testified that Song "popped a sensor and she put it directly in the middle of a silk

dress, which ruined the dress.. .. And she didn't care, she just [attached the tag] right

in the middle ofthe dress, so it ruined the dress" by ripping the silk.19 Hill explained that
the other items were also damaged by Song attaching additional security tags. "[S]he

ended up damaging at least three, maybe four [items] from putting the sensor here."20


       13 State v. Burns. 114 Wn.2d 314, 318, 788 P.2d 531 (1990).
       14 Appellant's Br. at 11.
       15 State v. Price, 103 Wn. App. 845, 857, 14 P.3d 841 (2000).
       16RCW9A.56.040(1)(a).
       17RCW9A.48.080(1)(a), (2).
       18 RCW 9A.04.110(12).
       19 Report of Proceedings (Sept. 13, 2011) at 31.
       20 Id. at 36.
No. 68312-8-1/6


Song damaged the items to the extent that some were not able to be placed back on

the racks for sale. But Song also left many of the tags on the floor and in the pockets of

a coat. The evidence reasonably reflects that Song intended to damage the clothes by

attaching the tags, instead of simply leaving the tags on the floor, as she did with many

other tags.

          Given these circumstances, the record on appeal does not demonstrate that

Song's counsel was ineffective for not arguing that the theft and malicious mischief

constituted the same criminal conduct at sentencing. Moreover, Song fails to

demonstrate any prejudice. The record on appeal does not demonstrate a reasonable

probability that the trial court would have determined the malicious mischief to be the

same criminal conduct as the theft.21 Song's claim of ineffective assistance of counsel
fails.


          Affirmed.




WE CONCUR:




A        A±l**/ J"




          21 To demonstrate prejudice, the defendant must show that "'there is a
reasonable probability that, but for counsel's unprofessional errors, the result of the
proceeding would have been different. A reasonable probability is a probability
sufficient to undermine confidence in the outcome.'" Thomas, 109 Wn.2d at 226
(emphasis omitted) (quoting Strickland, 466 U.S. at 694).